UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 01-6076



In Re: TOMMY RAY ROBINSON,

                                                         Petitioner.



                On Petition for Writ of Mandamus.
         (CA-96-896-AMD, CA-96-1298-AMD, CA-96-1388-AMD)


Submitted:   May 17, 2001                  Decided:   June 5, 2001


Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Tommy Ray Robinson, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Tommy Ray Robinson has filed a petition for a writ of mandamus

from this court ordering the district court to rule on his motion

for a preparation of a transcript at government expense.   Mandamus

is a drastic remedy to be used only in extraordinary circumstances.

Kerr v. United States Dist. Court, 426 U.S. 394, 402 (1976).   Man-

damus relief is only available when there are no other means by

which the relief sought could be granted, In re Beard, 811 F.2d

818, 826 (4th Cir. 1987), and may not be used as a substitute for

appeal.    In re Catawba Indian Tribe, 973 F.2d 1133, 1135 (4th Cir.

1992).    The party seeking mandamus relief carries the heavy burden

of showing that he has no other adequate means to attain the relief

he desires and that his entitlement to such relief is clear and

indisputable. Allied Chem. Corp. v. Daiflon, Inc., 449 U.S. 33, 35

(1980).    Robinson has failed to make such a showing.*

     Accordingly, we deny Robinson’s petition for mandamus.      We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                    PETITION DENIED




     *
      The record reveals that the district court has in fact ruled
on Robinson’s motion for a transcript.


                                  2